Title: To Thomas Jefferson from Alexandre Baudin, 14 February 1804
From: Baudin, Alexandre
To: Jefferson, Thomas


               
                  Nouvelle Orlians Le 14 fevrier 1804
               
               Alexandre Baudin habitant planteur à eu lhonneur de faire une Petition en datte du 31. Janvier et 7. du Courant Réclament de la Justice et de l’Equité de votre honnorable Personne de faire Jouir aux habitans Sucrier et Cultivateur de Cannes à Sucre des Privilèges que les loix des Indes leurs accorde et sous la Sauvégarde de la qu’elle ils ont Etablis leurs Manufactures et Plantacions, vue que le tribunalle de Justice nomé Provisoirement à la ville de la Nouvelle Orlians par Son Excélance le Gouverneur Claiborne Inore les dites loix et Privileges, et la dittes cours N’etant Compausé que de Negocient qui ne Conaissent Nulement les loix ni les cour de la Jurisprudence, ne prenant en outre Aucqune Conciderations de la Pausitions affligente ou ce trouve Lhabitant Cultivateur, qui dans le moment Actuel ne peut trouver à vendre Sa denrée qua terme, lachant Journellement des Exécutions contre leurs Propriétés; et va Sen Suivre une Ruine Generalle et Un Abandon de diverse Plantacions de Sucre qui ne peuvent Exister qu’en etant protégé par le Gouvernement Actuelle, de la même maniere qu’elles letoient par les loix Existantes sous le Gouvernement Expagniol, le peticionaire tant dans son nom privée qu’en celui de plusieurs habitans ces Concitoyens me Chargent de Suplier de nouveaux de votre honorable Personne de dèlivrer le plutot possible des ordres Provisoires au Gouverneurs de cette Province de ne point Enlever aux habitans les Privileges qui empaichent, et Prohibe, et Rendent Nulles toutes les saisis, et Ventes Judiciaires, de leurs terres, Negres, et Ustencilles Nécessaires aux traveaux de leurs Sucrerie, offrant à lavance et Conformement aux sages Précautions, des loix en leurs faveurs de Remettre Anuellement le Produit de leurs Récoltes à quoi le Peticionaire à voulus ce Conformer Ainsy que plusieurs habitans qui ce Sont endaité auprés des divers Capitalistes qui prestent leurs Argent à Un pour cent par mois, pour former leurs Etablissements. Concequent à quoi Mr. le Gouverneur Claiborne ne veut faire attencion, malgré les Répresentacions que lui a fait le Supliant Ainsy que plusieurs habitans, Alleguant qu’il ne peut Prandre sur lui Pareilles Chauses; et pérmet que la Cour qu’il à Elu fasse Saisir les habitans debiteurs, qui sont journellement Condamné Sur des loix Americquaines à ce que disent les Menbres compausent la ditte cour de Justices, et sans les avoir fait promulguer avent de les mettre en vigeur, ce qui forme un dèsordre Genéral, et entrainéra Une Ruine totalle de grands nombres d’habitans qui ne fondent leur Sauvégarde que Sur les Sages Précautions et les Promptes ordrés que votre honorable Personne, voudra faire passer au Gouverneur de cette Province à quoi le peticionaire Ainsy que ces Concitoyens à lieu d’esperer pour le bien Généralle des Cultivateurs.
               Et suis avec Respect, Monsieur le President, Votre trés humble & trés hobeissant Serviteur.
               
                  A Baudin
               
             
               Editors’ Translation
               
                  
                     New Orleans, 14 Feb. 1804
                  
                  I, Alexandre Baudin, plantation owner, had the honor of petitioning you on January 31 and February 7 to ask your honorable person for justice and fairness in giving sugar cane planters the rights that are accorded by the Laws of the Indies and under whose protection they founded their plantations and refineries. The provisional court, established in New Orleans by his excellency Governor Claiborne, is unfamiliar with these laws and privileges. The court is composed entirely of businessmen who do not know anything about the laws or jurisprudence. They take no account of the devastating position in which the planters find themselves. Currently, the planters cannot sell their sugar and they receive daily citations against their property. This will lead to widespread bankruptcy and abandonment of the sugar plantations. The plantations can only survive with government protection, like the protection they had under the laws of the Spanish government.
                  In my name and that of several fellow citizens who asked me to plead on their behalf, I ask your honorable person to give provisional orders, as soon as possible, to the governors of this province not to abrogate the laws that prevent, forbid, and void all seizures and court sales of planters’ land, slaves, and the tools necessary for the operation of their sugar refineries. We ask you to provide, at the same time, and in accord with prudent safeguards, laws requiring us to deliver the product of our harvest each year. We wish to conform fully to these laws. Several planters borrowed money at one per cent per month to set up their refineries. Then Governor Claiborne refused to hear their case, claiming that he could not take such causes upon himself. He is allowing the court he named to seize the debtors; they are then fined daily according to American laws that the members of the court did not promulgate but are now applying. The result is widespread disruption that will cause the ruin of a large number of planters who entrust their well-being to the wise protection and prompt orders your honorable person shall give to the governor of this province. This petitioner and his fellow citizens are hopeful that you will do so for the welfare of the planters.
                  Respectfully, Mister President, I am your very humble and obedient servant.
                  
                     A Baudin
                  
               
            